EXHIBIT 10.1

THIS PROMISE TO ENTER INTO A PURCHASE AND SALE AGREEMENT (the “Contract”) is
entered into by and between Todenko México S. A. de C.V. represented herein by
Mr. Hironobu Yagawa in his capacity as general attorney in fact (hereinafter
referred to as the “Future Seller”), and Key Tronic Juarez S.A. de C.V
represented herein by its General Director, Mr. Efren Pérez (hereinafter
referred to as the “Future Buyer”), pursuant to the following Recitals and
Clauses:

RECITALS

 

  I. The Future Seller through its legal representative, hereby declares that:

 

  A. It is the fee simple and unrestricted owner of the Property (as such term
is hereinafter defined), located at the south east corner of the intersection
between Tomas Becket street and Mayas street in the Fernandez Industrial Park,
in Ciudad Juarez, Chihuahua, which location, metes and bounds are attached to
this Contract and made a part hereof as Exhibit “A”.

 

  B. The Property was acquired through the execution of public deed No. 30,763
dated October 28, 2002 issued by Mr. Ruben Aguirre Duarte, Notary Public number
16 acting as associate under the protocol of Mr. Alejandro Victor Gonzalez
Bernal Notary Public number 19 in and for Ciudad Juarez, Chihuahua. Such public
instrument was recorded with the Public Registry of Property of Ciudad Juarez,
Chihuahua, under numbers 41 and 42, page 41 and 42, Book 3,296 which is attached
to this contract and made a part hereof as Exhibit “B”.

 

  C. Its principal and he have the necessary authority to execute this Contract,
same which have not been limited or revoked in any way, as evidenced in the
document that is attached hereto and made a part hereof as Exhibit “A”.

 

  D. That except for certain lease agreement entered into by and between Future
Seller as landlord and the company Productos de Consumo Electrónico Philips,
S.A. de C.V. (hereinafter “Philips”) as tenant (the “Lease”) attached hereto as
Exhibit “C”, the Property is free from all tenancies, easements or other
occupancies.

 

  E. That by virtue of this Contract, its principal wishes and promises to
convey title over the Property in favor of the Future Buyer subject to the terms
and conditions hereinafter mentioned.

 

  II. The Future Buyer states that:

 

  A. It is a company incorporated pursuant to the laws of the Mexican Republic,
as evidenced through public deed number 3,847 executed on September 19, 1983
before Mr. Aureliano González Baz, Notary Public number 1, for the Bravos
District, in Ciudad Juárez, Chihuahua. Such public deed was registered in the
Public Registry of Property and Commerce under number 131, page 57, Book 256. A
copy of this public deed is attached to this Contract and made part hereof as
Exhibit “D”.

 

  B. It wishes and promises to acquire title over the Property on an “as is”
basis, subject to the conditions herein contained.

 

  C. Its principal and he have the necessary authority to execute this Contract,
same which has not been limited nor revoked in any way, as evidenced in the
document that is attached hereto and made a part hereof as Exhibit “E”.

 

  III. Both parties state that in the execution herein, there has been no error,
violence, bad faith nor duress amongst them.



--------------------------------------------------------------------------------

HAVING STATED THE ABOVE THE PARTIES AGREE ON THE FOLLOWING:

CLAUSES

FIRST. The following definitions will apply to this Contract. Whenever the
singular is used herein, when required by the context, the same shall include
the plural, and the masculine gender shall include the feminine and neutral
genders and vice versa:

 

  1. “Building” shall mean the industrial facility built on the Property, with a
surface area of approximately 65535 square feet (6,181.32 square meters).

 

  2. “Deposit” Shall mean the amount of US$15,000.00 dollars to be delivered by
the Future Buyer to the Escrow Agent at the time of the execution of this
Contract. This is a non-refundable deposit and shall be kept by Future Seller as
liquidated damages (pena convencional) in the event the Purchase and Sale
Agreement is not consummated at Closing for causes attributable to Future Buyer,
unless the Conditions Precedent described in Clause Fourth herein are not met
and the parties are thereafter unable to complete the transaction contemplated
herein.

 

  3. “Due Diligence Period ” shall mean the term of 45 calendar days, starting
from the date of execution of this Contract, that the Future Buyer has to
conduct its due diligence on the Property, which shall include but not be
limited to environmental, legal, technical, and public utility studies of the
Property.

 

  4. “Environmental Laws” shall mean any applicable regulation, rule, or
ordinance by any authorized environmental protection authority of Mexico,
whether federal, state or local, including, without limitation, the General Law
of Ecological Equilibrium and Environmental Protection, its Regulations and the
applicable Mexican Official Standards.

 

  5. “Escrow Agent” Shall mean Stewart Title Guaranty Company in Houston, Texas,
as the Escrow Agent appointed by agreement of both parties.

 

  6. “Hazardous Materials” shall mean any hazardous or toxic substances,
chemicals, wastes or other materials regulated under any applicable
Environmental Laws, including without limitation, PCB contaminated electrical
equipment, asbestos, petroleum products and underground tanks, or otherwise
known to be harmful to persons, property or natural resources.

 

  7. “Land” shall mean the tract of land with a total surface area of
approximately 254,094.15 square feet, (23,605.48 square meters), located at the
south east corner of the intersection between Tomas Becket street and Mayas
street in Ciudad Juarez, Chihuahua

 

  8. “Property” shall mean the Land and Building, which location, metes and
bounds are attached to this Contract and made a part hereof as Exhibit “A”.

 

  9. “Purchase and Sale Agreement” shall mean the public deed issued by a
Mexican Notary Public selected by the Future Buyer, which contains the
formalization of the respective purchase and sale agreement that transfers the
Property from the Future Seller to the Future Buyer, and which terms and
conditions shall be consistent with this Contract.

 

  10. “Restrictions” shall mean any and all liens, encroachments, easements,
claims, encumbrances, title defects and/or limitations of use, possession or
domain of any type or nature that affect the Property, including claims of right
to possession by any third parties.

 

  11.

“Term for Closing” Shall mean the sixty (60) calendar days following the date of
the execution of this Contract (or a shorter term as may agreed between the
parties), broken down as follows: forty five (45) calendar days during which the
Future Buyer will conduct the



--------------------------------------------------------------------------------

 

due diligence on the Property, plus fifteen (15) additional calendar days to
effectuate the execution of the Purchase and Sale Agreement (the “Closing”),
with the understanding that such additional fifteen (15) days shall only apply
if Future Buyer has elected to conduct the Closing. Both parties agree that the
Property will be off the market and the Future Seller will not make any attempt
to sell, lease or transfer the same, or negotiate or accept any other offers for
sale, lease or transfer of the Property during the Term for Closing.

SECOND. The Future Seller hereby promises and agrees to enter into the Purchase
and Sale Agreement through which the Future Seller shall transfer the Property
to the Future Buyer free and clear of any Restrictions and the Future Buyer
promises and agrees to acquire the Property “as is”, “ad corpus” and with all
its faults, through the execution of the Purchase and Sale Agreement provided
that the terms and conditions identified herein have been fulfilled, complied
with, or waived.

The parties hereby agree that Future Seller shall prepare and complete no later
than 15 calendar days after the execution of this Contract, a list for the items
described under certain document which will form part of this Contract as
Exhibit “F”. This Exhibit “F” will clearly identify all fixtures, systems and
improvements of the Property which are not included in this transaction. All
personal property and personal belongings of the Future Seller, including its
machinery, equipment and furniture which are not necessary for the proper
operation of the Building, and/or the Property will be removed by Future Seller
before Closing and are not part of this transaction.

Future Seller and Future Buyer hereby agree that transfer of the Property will
take place no later than 15 (fifteen) calendar days following to the expiration
of the Due Diligence Period (the “Closing Date”), through the execution of the
Purchase and Sale Agreement, same which will fundamentally reflect the terms and
conditions of this Contract and the standard terms and conditions applicable to
this type of transactions as agreed by the parties.

Since Future Buyer will be performing its own exhaustive investigation during
the Due Diligence Period, Future Buyer agrees to acquire the Property in its “as
is, where is, and with all faults” current condition, status, and state of
repair, except as otherwise provided in this Contract. The Future Buyer hereby
waives any right, legal action or claim of any kind or nature to which it may be
entitled to in connection with the condition, status and state of repair of the
Property, including its structural and mechanical condition, and the existing
utilities serving the Property (except as otherwise provided in this Contract).

Since the Future Buyer will be acquiring the Property “ad corpus”, the parties
agree that the Future Buyer will bear any cost resulting from any difference
between the actual physical area of the Property and the one stated in the
Property’s deed of title, as well as any profit in the event that excess Land
exists. The Future Buyer hereby waives any right, legal action or claim of any
kind or nature to which it may be entitled to in connection with any such
difference in the area of the Property, and the Future Seller hereby waives any
right, legal action or claim of any kind or nature to which it may be entitled
to in connection with any such excess in the area of the Property.

The transfer of the Property from the Future Seller to the Future Buyer shall
occur on or before the expiration of the Term of Closing, subject to and upon
satisfaction of the conditions provided herein. The transfer of the Property
shall be effected through the execution of the Purchase and Sale Agreement
before a Mexican Notary Public selected by the Future Buyer. The parties agree
to timely deliver to the elected Notary Public all information and documents
required for execution of the Purchase and Sale Agreement referred to herein.
The possession of the Property will be delivered to the Future Buyer at Closing.

THIRD. The Future Seller represents and warrants to the Future Buyer, as of the
date of execution of this Contract and as of Closing, the following:

 

(a)

Authority. Future Seller has the power and ability to transfer the Property to
the Future Buyer, same power and authority which is unrestricted and
uncompromised. Future Seller has full legal right, power and authority to
execute and fully perform its obligations under this Contract and to convey the
Property to the Future Buyer, without the need for any further action or permit,
and pursuant to the execution of this Contract by Future Seller. The individual
executing this



--------------------------------------------------------------------------------

 

Contract and other documents required hereunder on behalf of Future Seller is
the duly designated attorney-in-fact of Future Seller and is authorized to do
so.

 

(b) Title. Future Seller is the unrestricted owner, and except for the Lease,
has legal and physical possession of the Property. In the Purchase and Sale
Agreement, Future Seller shall covenant and agree to indemnify, protect, hold
harmless and defend the Future Buyer from and against all defects in the title
to the Property, including against any rights of third parties to possession.

 

(c) No Encumbrances, Title Defects or Past-Due Taxes. To the best of its
knowledge, the Property is free from any Restrictions, and there are no
outstanding payments of federal, state or municipal taxes due. To the best of
its knowledge, there are no charges of any type currently pending of payment in
connection with the Property. The Property will be conveyed to Future Buyer with
all existing easements to its property line for access, water, sewer, storm
drainage, electricity, telephone service, natural gas and any other currently
existing utilities. Future Seller hereby declares that it has paid all
connection fees for all public utilities supply capacities described under
section (f) of this Clause Third herein.

 

(d) Zoning and Environmental Compliance with Laws. As evidenced by the use of
land permit issued by the local Municipal Authorities, copy of which is attached
hereto as Exhibit “G”, and by the Abandonment Site Certificate attached hereto
as Exhibit “H”, the Property is zoned for industrial purposes and has complied
with all applicable Environmental Laws.

 

(e) No Pending Litigation. There is no litigation pending pursuant to which
Future Seller has been served or has otherwise been given notice or become aware
of its existence, and, there is no litigation threatened nor is there any
pending or threatened governmental or administrative proceeding which might
materially affect Future Seller’s title to the Property or ability to perform
its obligations hereunder.

 

(f) Public Utilities: All public utilities at the Property are up to date in
their payment and are separately metered. Specifically, the Building has the
following supplies:

 

  1. Electricity of 504 KVA

 

  2. Water of 0.763 liters per second.

The Future Seller will assign all the rights with respect to all public
utilities of the Property to the Future Buyer at Closing. The Future Seller
agrees to execute all the documents necessary to transfer such utilities rights
and to render all reasonable assistance to the Future Buyer in order to
expeditiously consummate the mentioned transfer after Closing. This obligation
by Future Seller shall survive the Closing.

The Representations and Warranties given by Future Seller in this Clause shall
survive the Closing and the issuance and delivery of the public deed
transferring title of the Property to the Future Buyer.

Except for the foregoing warranties, Future Seller does not provide any warranty
or representation with respect to the physical characteristics, use convenience
or hidden defects in any construction, including without limitation, the
environmental conditions of the Property.

Future Buyer shall rely solely upon its own due diligence investigation, tests,
studies, and evaluations in acquiring the Property. The Future Buyer
acknowledges and agrees that during the Due Diligence Period, it will have the
opportunity to investigate all physical, environmental and financial aspects of
the Property and to perform all inspections and investigations which the Future
Buyer deems necessary or desirable to protect its interest in acquiring the
Property. Thus, the Future Buyer waives to the rights established by article
2025 of Chihuahua’s Civil Code, and it will limit its options for the reduction
of the Purchase Price as established by article 2027 of the Civil Code for the
State of Chihuahua, declaring that it has not been offered any warrants or
representation by the Future Seller in relation to the conditions of the
Property. This waiver made by the Future Buyer is valid in accordance to
articles 5, 2000, 2004, and 2041of Chihuahua’s Civil Code.



--------------------------------------------------------------------------------

FOURTH. The Future Seller shall convey the Property for the consideration set
forth in Clause Fifth hereof, and the Future Buyer shall purchase the Property,
subject to all of the following conditions precedent (the Conditions Precedent”)
which, must be met and accomplished by the end of the Due Diligence Period:

 

(a) That the performance by Future Buyer’s Mexican counsel of a title search
demonstrates that the Future Seller has fee simple marketable title to the
Property, without any Restrictions whatsoever, and that the metes and bounds of
the Property physically coincide with the description thereof contained in the
document attached as Exhibit “A”.

 

(b) That an environmental assessment study demonstrates that the Property is in
compliance with all applicable Environmental Laws. The Future Seller covenants
and agrees that if the Future Buyer deems it necessary to perform a Phase I and
if necessary a Phase II Environmental Assessment Study, or any other study or
test of the Property, the Future Buyer may carry out and perform such studies or
tests until it is totally satisfied with the environmental condition of the
Property. The Future Seller hereby covenants and agrees to provide its full
cooperation to the Future Buyer for such purposes, including but not limited to
providing to the Future Buyer and its technicians full access to the Property
but subject to the provisions of Clause Eleventh of this Contract.

 

(c) That an Engineering and Intended Use study ascertain that the Property is
appropriate, currently free of any technical and engineering defects and is
suitable and compatible with Future Buyer’s intended use. The Future Seller
hereby covenants and agrees to provide its full cooperation to the Future Buyer
for purposes of conducting the study referred to in this paragraph, including
but not limited to providing to the Future Buyer and its engineers, full access
to the Property but subject to the provisions of Clause Eleventh of this
Contract.

 

(d) That a feasibility letter issued by the Local Water Board states that such
authority is able and willing to provide the Future Buyer with water supply at
the Property of at least 1200 cubic liters per month.

 

(e) That a feasibility letter issued by the Federal Commission of Electricity
states that such authority is able and willing to provide the Future Buyer with
electricity supply at the Property of at least 1000 KVAs.

The parties hereto agree that the studies and authorizations mentioned in
paragraphs (a) through (e) above will be performed and obtained by Future Buyer
at its sole cost and expense.

The Future Buyer agrees to inform the Future Seller in writing before the
expiration of the Due Diligence Period, if the studies mentioned above do not
meet the conditions required above, or if it has found any Restrictions or other
technical or legal deficiencies that are not acceptable to the Future Buyer and
that would prevent it from finalizing its acquisition of the Property. In this
case the Future Buyer, upon written notice to Future Seller may elect at its
sole discretion to:

 

  (i) Choose not to proceed with the Closing, and in this case, this Contract
will be terminated without any further obligation by the Future Buyer.

 

  (ii) Extend with the agreement of the Future Seller, the Term of Closing, in
order to allow the Future Seller to cure these deficiencies or remove the
Restrictions and thereafter acquire the Property.

 

  (iii) Waive compliance with one or more of any such Conditions Precedent
(other than those which by their nature are legal prerequisites to the execution
of the Purchase and Sale Agreement) and continue with the acquisition of the
Property notwithstanding the Restrictions, the unfulfilled Conditions Precedent
or the legal or technical deficiencies.

The election made by the Future Buyer shall be contained or proposed in the
written notice served upon the Future Seller. In the event Future Buyer does not
provide Future Seller with this written notice within 5 (five) calendar days
after the expiration of the Due Diligence Period, it shall be deemed that all of
the above Conditions Precedent have been met and that Future Buyer thereafter
confirms to Future Seller its intention to pursue with the execution of the
Purchase and Sale Agreement at Closing.



--------------------------------------------------------------------------------

In addition to the foregoing, the following conditions shall be complied by
Future Seller on or before the end of the Due Diligence Period:

 

  (a) Delivery of a certified copy of the receipt of payment of property taxes
of the Property, for the calendar month corresponding to the month Closing takes
place.

 

  (b) Vacation of the Property by any party currently located thereat, if any.

 

  (c) Future Seller’s representations and warranties set forth in Clause Third
hereof shall be accurate and complete as of the Closing Date.

 

  (d) Site Abandonment Authorization issued by the Mexican Environmental
Authorities, stating that there are no Hazardous Materials or other
environmental contingencies on the Property which contravene the Environmental
Laws.

 

  (e) An Estoppel A certificate in the format of the document attached hereto
and made a part hereof as Exhibit “J”, through which Philips as the current
lessee of the Property certifies that all covenants and obligations of the
Future Seller as per the Lease Agreement have been properly fulfilled on a
timely basis and that there are no pending amounts owed by Future Seller to such
Lessee.

Future Seller agrees to deliver to Future Buyer, within five (5) days after
execution of this Contract, complete copies of the following items that it may
have in its possession relating to the Property:

(1) All surveys, soils reports, engineering reports, hazardous materials
reports, environmental studies or assessments, site plans, improvement plans and
specifications, feasibility studies and other similar materials which are in
Future Seller’s possession or under its control, so long as they are material.

(2) Grading plans, subdivision maps, zoning and development permits and public
utility contracts, as well as all existing governmental permits, approvals and
entitlements which are in Seller’s possession or under its control, so long as
they are material

Notwithstanding the foregoing, the parties agree that after expiration of the
Due Diligence Period, Future Buyer shall not raise any additional objections or
issues with respect to the Property nor request Future Seller any additional
documentation that according to Future Buyer may be required to complete its due
diligence, except for issues related to the Conditions Precedent established in
Clause Fourth herein.

FIFTH. The consideration that the Future Buyer covenants and agrees to pay to
the Future Seller for the transfer of the Property, free from any Restrictions,
will be the amount of US$1,700,000 dollars legal currency of the United States
of America (hereinafter referred to as the “Purchase Price”), plus the
applicable value added tax corresponding to the Building. The parties agree that
the Purchase Price will be allocated with construction and land values pursuant
to the corresponding appraisal, in order to determine the actual Value Added Tax
to be paid by Future Buyer. The Purchase Price shall be paid by Future Buyer to
Future Seller on the Closing Date upon the execution of the Purchase and Sale
Agreement.

Upon execution of this Contract, the Future Buyer shall deliver the Deposit to
the Escrow Agent. This Deposit will be held in escrow by the Escrow Agent and
will be credited to the Purchase Price at Closing. The payment of any fee
derived from the execution of the escrow agreement and the Deposit to be
escrowed, shall be borne by Future Buyer. Future Seller shall not be compelled
to provide any documentation or comply with any of its obligations required
herein until Future Buyer has delivered the Deposit with the Escrow Agent. In
the event Future Buyer does not provide the Deposit to the Escrow Agent within 5
(five) calendar days following to the execution of this Contract, Future Seller
may terminate this Contract without any responsibility whatsoever.

In the event that this Contract is terminated and the acquisition of the
Property is not consummated for causes attributable to Future Seller, or if the
Future Buyer decides not to purchase the Property due to the finding of any
Restrictions, deficiencies or the Conditions Precedent have not been met, then
the escrow agreement shall provide that the Escrow Agent shall return the
Deposit to the Future Buyer in its full amount within 5 calendar days of the
notice mentioned in Clause Fourth herein.

In the event the parties execute the Purchase and Sale Agreement, the Deposit
shall be applied towards the



--------------------------------------------------------------------------------

Purchase Price of the Property and the rest of the Purchase Price, the amount of
US$ 1,685,000 dollars legal currency of the United States of America, plus the
Value Added Tax corresponding to the Building, shall be paid by wire transfer or
cashier’s check by Future Buyer to Future Seller at Closing.

SIXTH The Future Seller represents and warrants to the Future Buyer that no
broker or finders have been employed by it or are entitled to a commission or
compensation in connection with this transaction, other than CB Richard Ellis El
Paso/Juarez. The Future Seller has engaged CB Richard Ellis El Paso/Juarez as
broker for this transaction. The Future Seller shall pay the broker upon Closing
a five per cent (5%) brokerage commission as the broker may be entitled thereto
pursuant a separate agreement between the Future Seller and the Broker. The
Future Seller shall indemnify and hold the Future Buyer harmless for any claims,
costs, damages, or liabilities (including attorney’s fees and court costs)
arising from any breach of the representation and agreement made by the Future
Seller with respect to the payment of any brokerage commissions or finders fees.
The Future Buyer has not engaged any broker or finder in respect of this
transaction.

SEVENTH. Notwithstanding the environmental studies referred herein, Future Buyer
acknowledges that Future Seller has made no representation or warranty of any
kind with respect to the environmental conditions of the Property.

EIGHTH. All the appraisals, notarial fees and recording rights, taxes and
related expenses to the execution and registration of the public deed containing
the Purchase and Sale Agreement shall be paid by the Future Buyer, and the
Future Seller will only be obligated to pay the income tax corresponding to the
sale of the Property, and the fees of its counsel.

All property taxes, utilities and other charges shall be prorated as of the date
of Closing, on the basis of a 365 day year, as of 12:01 am on the date of
Closing. If the taxes, assessments or other prorations are not known at the time
of Closing, they shall be estimated based upon amounts for the previous year.
All the amounts owed by either party hereto to the other with respect to such
items shall be readjusted a soon as the amounts of such taxes, assessments or
other amounts are known, and thereafter, but in any event within 30 calendar
days of the Closing. In addition to the above, each party will pay for the fees,
expenses and costs that they may need to pay to their own, accounting, legal,
environmental, engineering or any other advisors that are required for the
execution of this Contract or of the Purchase and Sale Agreement.

NINTH. Whenever it shall be necessary or desirable for either of the parties to
serve any notice upon the other party pursuant to the provisions of this
Contract, such notice shall be in writing and be either served personally or
sent by registered or certified mail, return receipt requested to the addresses
set forth herein until otherwise directed in writing by the party that wishes to
change its address:

Future Seller:

 

Before Closing Date:       TODENKO MEXICO S A.DE C.V.   

Calle Tomás Becket No. 2220

  

Parque Ind. Fernández C.P. 32649

  

Cd. Juárez, Chih., Méx.

After Closing Date:    MOLINA Y ASOCIADOS CONTADORES PUBLICOS, S.C.   

Boulevard Tomas Fernandez 8255-7C

  

Centro de Negocios Campestre Senecu

  

Fracc. Los Parques

  

C.P. 32440

  

Ciudad Juarez, Chih

With a copy to:

   BAKER & MCKENZIE ABOGADOS, S.C.   

Paseo Triunfo de la República 3304 Piso 2

  

Col. Partido Escobedo

  

Ciudad Juarez, Chihuahua

  

Attn: Benjamín Torres



--------------------------------------------------------------------------------

Future Buyer   

KEY TRONIC JUAREZ S.A DE C.V

  

Av. Calle Magneto 7824

  

Parque Industrial Gema

  

Ciudad Juárez, Chihuahua

  

Attn: Mr. Efrén Pérez

With a copy to:   

KEY TRONIC CORPORATION

  

4424 N. Sullivan Road

  

Spokane, WA 99216

  

Attn: Kathleen L. Nemeth

  

TOULET, GOTTFRIED, DAVILA Y MARTINEZ

  

Boulevard Tomas Fernandez 7939-209

  

Edificio “B”

  

Ciudad Juárez, Chihuahua 32460

  

Attn: Alejandro Toulet

TENTH. For everything related with the interpretation and/or fulfillment of this
Contract, the parties expressly submit themselves to the provisions of the Civil
Code for the State of Chihuahua and to the competent courts in Ciudad Juarez,
Chihuahua, thus expressly waiving any other jurisdiction to which they may be
entitled to by reason of their present or future domiciles or due to any other
reason whatsoever.

ELEVENTH. Future Buyer and its agents, engineers, consultants and
representatives shall be given the right of full and complete access to the
section of the Property which is not subject to the Lease, to conduct
engineering, survey, soil, water, environmental and other inspections and
physical tests at the Property. Furthermore, Future Seller shall make its best
effort and agrees to cooperate and coordinate with Future Buyer in order to
allow Future Buyer and its agents, engineers, consultants and representatives to
have access to the portion of the Property subject to the Lease with Philips
(the “Occupied Space”), provided however, the execution of this Contract shall
not be construed as an affirmative consent from Philips and/or Future Seller to
allow Future Buyer to enter into the Occupied Space. Both parties agree that
this Contract will be terminated and all amounts deposited in escrow plus the
interest generated thereby delivered to the Future Buyer if the Future Buyer
does not have access to perform its due diligence review in the Occupied Space,
after October 22, 2006, 5 calendar days after Future Seller receives written
notice from Future Buyer to the effect that it has not been granted access to
the Occupied Space in a manner that allows the performance of a thorough and
complete due diligence investigation. Both parties agree that the Future Buyer
shall have access to the Occupied Space after October 22, 2006, which is the
date in which the current lessee thereof has agreed to vacate same.

In any event, Future Buyer hereby agrees that access to the Property, (including
the Occupied Space if such access is accepted by Philips), shall be (i) during
normal business hours, (ii) reasonable in its frequency and duration, and
(iii) shall not interfere with or interrupt the normal business operations of
Future Seller and/or Philips. All agents, visitors, employees, engineers,
consultants, representatives, or workers of Future Buyer entering the Property
(and the Occupied Space if such access is accepted by Philips) shall abide by
the rules and safety procedures determined by Future Seller, and/or Philips.

TWELFTH. Future Buyer agrees to keep the tests and investigation results
obtained in its Due Diligence and the terms of this transaction as confidential.
Future Buyer hereby agrees that it shall not disclose or communicate the Due
Diligence and investigation on the Property to any person, firm, governmental
agency or third party and that its employees, officers or agents necessary to
conduct the Due Diligence and investigation shall utilize such results only for
the purpose of completing the Due Diligence task. This obligation shall survive
the Sales Contract.



--------------------------------------------------------------------------------

THIRTEENTH. In the event of a breach by Future Buyer, Future Seller may, as its
sole and exclusive remedy, terminate this Contract, which termination shall be
effective immediately upon notice to Future Buyer and Escrow Agent. In the event
of any termination under this Section, Future Seller shall retain as liquidated
damages the Deposit together with all earnings thereon, and neither party shall
have further obligation or liability to the other in connection with the escrow
agreement or under this Contract. It is understood that the Deposit represents a
reasonable and good faith estimate of Future Seller’s damages in the event of a
default by Future Buyer. The parties agree that if Future Buyer confirms in
writing its intention to pursue with the transaction after the expiration of the
Due Diligence Period and all the Conditions Precedent are met at the Closing
Date, Future Buyer’s failure to enter into the Purchase and Sale Agreement in
accordance with the foregoing, shall be deemed as a breach of this Contract.

FOURTEENTH. Future Buyer shall prepare the first draft of the Purchase and Sale
Agreement and provide it to Future Seller within 20 (twenty) calendar days as of
the execution hereof. The term of this Contract shall not exceed of 15 (fifteen)
calendar days after the end of the Due Diligence Period, unless extended in
writing by the parties, or as required for Future Seller to comply with the
delivery of documents or taking of actions related to the Conditions Precedent.
The parties will execute this Contract both in the English and Spanish
languages. The English version is executed on the date mentioned below and the
parties agree that the Spanish version will be executed no later than
October 16, 2006. The Spanish version shall be provided by Future Buyer to
Future Seller’s review and approval no later than October 9, 2006. In the event
of any discrepancies between the two texts, the Spanish version shall prevail.

Having read this Contract, the parties sign it the Ciudad Juarez, Chihuahua on
October 9th of 2006.

 

“FUTURE “BUYER”     “FUTURE SELLER”     KEYTRONIC JUAREZ S.A. DE C.V     TODENKO
MEXICO S.A. DE C.V By:   /S/ Efren Perez    

By:

  /S/ Hironobu Yagawa   Efrén Pérez       Hironobu Yagawa   Director General    
  General Attorney in fact